Citation Nr: 0112834	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-08 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991), for disability due to VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The appellant served on active duty from December 2, 1969 to 
January 12, 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

Initially, the Board finds that there appears to be some 
confusion as to when the appellant filed his initial claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  In the May 1999 statement of the case (SOC), the RO 
referred to April 23, 1997, as the date the claim was 
received.  Upon review of the record, however, the Board 
finds that the appellant's representative submitted a claim 
in January 1996.   

Secondly, there has been a significant change in the law 
during the pendency of this appeal.  Specifically, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, ___ (2000).  As the April 1997 
decision found this claim not well grounded, further 
development is in order.

Turning to the merits of this claim, VA compensation for 
injuries incurred or aggravated by VA medical care is awarded 
pursuant to 38 U.S.C.A. § 1151.  At the time the appellant 
filed his claim, this statute stated:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation ... 
shall be awarded in the same manner as if 
such disability, aggravation, or death 
were service- connected.  

38 U.S.C.A. § 1151 (West 1991).  Thus, for claims such as 
this one which were filed prior to October 1, 1996, a 
claimant is not required to show some element of fault on the 
part of VA.  See Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 
552 (1994).

The appellant contends that compensation pursuant to 38 
U.S.C.A. § 1151 is warranted for residuals of a chin implant 
operation performed some time at the Bronx VA medical 
facility between the mid 1970's and the end of 1984.  
Reportedly this disorder is manifested by residuals of an 
implant removal, headaches, appetite loss, sleep disorder, 
eye and ear problems.  Historically, the record shows that 
the appellant suffered a skull fracture at a very young age 
(possibly due to being struck by a bus), and a claim of an 
in-service head injury for which there are no contemporaneous 
service medical records reflecting any evidence of injury.  
Postservice, private medical records from 1972 show an 
occipital cranial defect; that the appellant underwent a 
septal reconstruction in August 1974; and that a December 
1984 VA medical record shows evidence of encephalomalacia of 
the left occipital and parietal areas on computerized 
tomography examination. 

Significantly, however, it is apparent that all of the 
evidence necessary to render a decision in this case has not 
been secured in accordance with the VCAA.  Moreover, it is 
evident that the appellant's file should be reviewed for 
further analysis and comment by a VA physician.  

Specifically, the Board finds that the record includes a 
November 1997 letter from the Bronx VA Medical Center (VAMC) 
confirming dates of hospitalization and treatment for a 
revision rhinoplasty and augmentation genioplasty in March 
and August 1984, respectively.  Multiple attempts by the RO 
to obtain records pertaining to these 1984 treatment sessions 
have been unsuccessful.  From the response of the Bronx VAMC 
to the RO's requests, however, it is unclear whether the 
records simply do not exist and whether further attempts to 
obtain them may be futile.  Moreover, records from 1975 to 
1984 appear to be incomplete.  In light of the VCAA, which 
significantly adds to and amends the statutory law concerning 
VA's duties when processing claims for VA benefits, another 
attempt to obtain these records must be made. 

The record also includes an October 1994 VA pathological 
report concerning the removal of a prosthetic chin implant 
and the appellant's self-reported history of implant surgery 
at a VA medical facility approximately 10 years prior.  Yet 
no additional records pertaining to the surgical removal are 
of record.  Furthermore, the record contains statements from 
VA and private physicians who note the appellant's complaints 
of headaches and facial twitching and his reported history 
that those problems began after the chin implant operation.  
Yet, these records appear to be incomplete as well.  Veterans 
Claims Assistance Act of 2000.

The Board notes that from the evidence currently of record, 
the consequences of the appellant's VA treatment are unclear.  
The resolution of this matter will require medical 
conclusions based upon the medical evidence of record, and 
neither the Board nor the RO can exercise its own independent 
judgment on medical matters.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, further development, to include 
obtaining a medical opinion based on a review of the complete 
record, is necessary.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names and addresses of all 
medical care providers who have treated 
him for the claimed residuals of chin 
implant surgery since 1975.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  The Board is particularly 
interested in obtaining all records 
pertaining to the appellant's VA surgical 
treatment in March and August 1984 and 
October 1984, all records pertaining to 
care provided at the Bronx VA Medical 
Center since 1975, and all records 
pertaining to the 1994 removal of the 
subject implant.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is informed that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the claims folders should 
be referred to an appropriate VA 
physician to determine whether it is at 
least as likely as not that the appellant 
has headaches, appetite loss, sleep 
disorder, memory loss, an eye disorder, 
or an ear disorder as the result of VA 
treatment, specifically a purported chin 
implant and 1994 removal of that implant.  
All pertinent symptomatology and findings 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiner prior to 
offering the requested opinion.  In the 
opinion, the examiner should state the 
current nature of any disability, and 
offer an opinion whether it is at least 
as likely as not that the appellant 
suffers from headaches, appetite loss, a 
sleep disorder, memory loss, eye 
problems, and/or ear problems that were 
caused or aggravated by VA treatment.  
The examiner is respectfully reminded 
that evidence of VA negligence is not 
necessary.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  Should the examiner find that a 
physical examination is necessary, such a 
study is authorized.  Hence, the 
appellant is hereby notified that it is 
his responsibility to report for any 
scheduled examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the appellant does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and his representative which 
addresses any additional evidence 
submitted.  After the appellant and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

